   Case: 1:15-cr-00706 Document #: 148 Filed: 10/29/18 Page 1 of 8 PageID #:632



                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )   No. 15 CR 706
      v.                                  )
                                          )   Judge Robert W. Gettleman
ADNAN VADRIA and                          )
UMAIR YASIN                               )

             GOVERNMENT’S JOINT SENTENCING MEMORANDUM

      The UNITED STATES OF AMERICA, by its attorney, JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, hereby respectfully

submits its Joint Sentencing Memorandum. For the reasons set forth below, the

government requests that this Court sentence both of the defendants to a term of

imprisonment of 30 months - the low end of the sentencing guideline range of 30 – 37

months - a sentence that is supported by the factors to be considered under 18 U.S.C.

§ 3553(a).

      I.      Factual Background

      As set forth in great detail in the Government’s Versions of the Offense, the

defendants, through their company AU Electronics, engaged in a scheme to transport

stolen electronics, primarily smartphones and iPads, from Illinois to customers

located in Dubai, Hong Kong, and other places outside Illinois. Through their conduct,

the defendants encouraged others to obtain electronics through fraud and theft,

which harmed and endangered the public. The loss amount of stolen and fraudulently

obtained items that were shipped out of state, for sentencing purposes, is

                                          1
   Case: 1:15-cr-00706 Document #: 148 Filed: 10/29/18 Page 2 of 8 PageID #:633



approximately $394,490. However, although the government is not taking the

position that every purchase by AU involved stolen merchandise, the Court should

not be left with the impression that the only stolen products purchased by AU were

the items comprising the above loss amount. The volume of stolen merchandise

acquired by AU was substantially higher and the government is prepared to present

witnesses and exhibits, if necessary, to address the issue.

      II.    Guidelines Calculation

      The government agrees that the guideline range set forth in the Presentence

Investigative Reports is accurate. More specifically, the applicable advisory guideline

range is 30 to 37 months’ imprisonment.

      III.   Application of § 3553(a) Factors

      As part of the sentencing process, the Court is to consider the factors set forth

in 18 U.S.C. § 3553(a) and impose a sentence that is sufficient, but not more than

necessary, to achieve the goals of sentencing. In particular, Section 3553(a) requires

the Court to consider, among other factors: (1) the nature and circumstances of the

offense; (2) the history and characteristics of the defendant; (3) the need to reflect the

seriousness of the offense, to promote respect for the law, and to provide just

punishment; and (4) to afford adequate deterrence. The government’s focus in this

memorandum is on two factors – the nature and circumstances of the offense and

general deterrence. Based on these factors alone, it is the government’s position that

a term of imprisonment of 30 months, the low end of the guideline range, comports




                                            2
    Case: 1:15-cr-00706 Document #: 148 Filed: 10/29/18 Page 3 of 8 PageID #:634



with the statutory directive that the sentence be sufficient, but not greater than

necessary, to comply with the purposes of § 3553(2).

       1. Nature and Circumstance of the Offense

       By shipping stolen merchandise overseas, the defendants’ conduct potentially

thwarted law enforcement from retrieving the stolen merchandise. 1

       More concerning, however, their conduct facilitated third party criminal

activity through the creation of a marketplace for stolen merchandise. The

defendants further encouraged third party criminal activity by placing specific orders

for merchandise with criminal actors. By providing customers whom they knew sold

stolen merchandise to AU with a list of electronics that AU needed or desired, the

defendants encouraged those customers to steal additional electronics.

       For example, defendant Yasin asked an undercover Secret Service agent

(“UC”) dressed as a UPS driver how he obtained the phones he was selling to AU. The

UC stated that at his “work at UPS, boxes come up missing.” Yasin, unconcerned that

the UC had just admitted that the phones were stolen, told the UC to bring him

iPhone 5s and he would buy as many as the UC could provide. In effect, Yasin directed

the UC to steal more phones.

       In another instance, an AU employee asked Individual A, who entered the AU

store with a co-worker who was wearing a UPS uniform, if Individual A worked at

UPS or FedEx. When Individual A answered in the affirmative, the employee gave



1 “Once it gets overseas, it's virtually impossible to track a phone back here to the person who
committed     the    crime.”      Jerry    Deaven,     Department     of   Homeland      Security.
https://www.huffingtonpost.com/2013/07/13/smartphone-black-market_n_3510341.html

                                                3
    Case: 1:15-cr-00706 Document #: 148 Filed: 10/29/18 Page 4 of 8 PageID #:635



the individual a list of phones to obtain. It is unlikely the AU employee was acting

without the direction of the defendants as the employees informed the government

that the defendants operated AU with a tight grip.

      A third example involved Jimmie Moon, who has been prosecuted for credit

card fraud, who informed the government that AU provided him with a list of “hot

products” which he used as a shopping list for electronics he purchased with

fraudulent credit cards and then sold to AU.

      By providing a marketplace for stolen merchandise and then encouraging

others to steal electronics, the defendants’ conduct had ramifications that had a

serious impact on communities, merchants and companies who were the victims of

the thefts. As law enforcement official have observed, “These scams literally wreak

havoc on local communities, because they create incentives for unscrupulous

individuals to engage in all types of criminal activity to get their hands on phones.” 2

This is precisely what defendants did here: for many months, defendants incentivized

criminal activity from others to make their own criminal trafficking scheme more

lucrative for themselves. The Court should consider the impact of their actions in

fashioning an appropriate sentence.




2  Marlon Miller, special agent in charge of Homeland Security Investigations in Detroit.
https://www.huffingtonpost.com/2014/10/16/stolen-iphone-trafficker_n_5997714.html

                                           4
    Case: 1:15-cr-00706 Document #: 148 Filed: 10/29/18 Page 5 of 8 PageID #:636



      2. General Deterrence

      The black market for stolen cell phones is significant. According to a July 26,

2017 article by DNA Info regarding the Chicago City Counsels’ efforts to reduce cell

phone thefts, “[f]ederal officials estimate that 1 in 3 robberies involve the theft of a

mobile device, and the cost to U.S. consumers is in the tens of billions of dollars.” 3

      In April 2013, federal law enforcement agents executed a search warrant at

Ace Wholesale, a business similar to AU, in the Eastern District of Michigan. The

agents were seeking evidence of the trafficking of stolen smartphones. The next day,

the defendants closed their Oak Park and Bedford storefront locations, and operated

only from their Lincolnwood office. Not only had the defendants quickly learned of

the search warrant, but the Michigan investigation caused the defendants to take

measures to alter their method of operations. This demonstrated an awareness of

their own criminal activity and the potential law enforcement scrutiny they may come

under.

      Given how quickly the defendants learned of the Michigan investigation, it can

be expected that their sentence will spread throughout the community of electronic

stores. The stick of a guideline range sentence will hopefully have some deterrent

effect on those in that community who purchase stolen cell phones. That deterrent

effect could then have an impact on the market for stolen electronics and could

possibly result in a reduction of the theft of cell phones.



3   https://www.dnainfo.com/chicago/20170726/ravenswood/stolen-cell-phone-market-target-
of-new-rahm-crackdown/

                                            5
   Case: 1:15-cr-00706 Document #: 148 Filed: 10/29/18 Page 6 of 8 PageID #:637



       IV.   Conditions of Supervised Release

       The government recommends the following conditions of supervised release for

each defendant:

Mandatory Conditions:

   •   The defendant shall not commit another federal, state or local offense. See 18
       U.S.C. § 3583(d); Guideline § 5D1.3(a)(1).

   •   The defendant shall not unlawfully possess a controlled substance. See 18
       U.S.C. § 3583(d); Guideline § 5D1.3(a)(2).

   •   The defendant shall submit to the collection of a DNA sample from the
       defendant at the direction of the U.S. Probation Office if the collection of such
       a sample is authorized pursuant to 42 U.S.C. § 14135a(a). See 18 U.S.C. §
       3583(d); Guideline § 5D1.3(a)(8).

   •   The defendant shall pay the assessment imposed in accordance with 18 U.S.C.
       § 3013. See Guideline § 5D1.3(a)(6)(B).

Discretionary Conditions to Promote Respect for the Law and Deter the
Defendant From Committing Future Crimes:

   •   The defendant shall not leave the judicial district in which the defendant is
       being supervised without the permission of the court or the probation officer.
       See Guideline § 5D1.3(c)(1);

   •   The defendant shall report to the probation officer as directed by the probation
       officer. See Guideline § 5D1.3(c)(2);

   •   The defendant shall follow the instructions of the probation officer. See
       Guideline § 5D1.3(c)(3);

   •   The defendant shall notify the probation officer of any change in residence,
       employer, or workplace within 72 hours. See Guideline § 5D1.3(c)(6);

   •   The defendant shall not meet, communicate, or otherwise interact with a
       person whom he knows to be engaged, or planning to be engaged, in criminal
       activity. See Guideline § 5D1.3(c)(9).


                                           6
   Case: 1:15-cr-00706 Document #: 148 Filed: 10/29/18 Page 7 of 8 PageID #:638



   •   The defendant shall permit the probation officer to visit the defendant at home
       or work at any reasonable time, and to confiscate any contraband in plain view
       of the officer. See Guideline § 5D1.3(c)(10).

   •   The defendant shall notify the probation officer within 72 hours of being
       arrested or questioned by a law enforcement officer. See Guideline §
       5D1.3(c)(11).

   •   The government further requests as a special condition of supervised release,
       that the defendants be barred from operating, or being employed at, any
       business involved in the purchase or sale of electronics.


Discretionary Conditions to Ensure Safety to Others:

   •   Defendant shall refrain from possessing a firearm, destructive device, or other
       dangerous weapon. See 18 U.S.C. § 922(g); Guideline § 5D1.3(d)(1).

       V.    Restitution and Forfeiture

       Pursuant to Title 18, United States Code, Section 3663A, the Court must order

the defendants to collectively make full restitution of $20,000 to the Chicago Public

Schools, which amount shall reflect credit for any funds repaid prior to sentencing.

The defendants have agree to pay additional restitution, arising from the relevant

conduct, of $180,930 to AT&T and $193,560 to Verizon, pursuant to Title 18, United

States Code, Sections 3663(a)(3) and 3664.

       The defendants have also agreed to forfeit $246,197.44 seized by law

enforcement on September 11, 2013, from a JP Morgan Chase Bank Account in the

name of AU Electronics, Inc. The government has previously filed Preliminary Orders

of Forfeiture.




                                          7
   Case: 1:15-cr-00706 Document #: 148 Filed: 10/29/18 Page 8 of 8 PageID #:639



      VI.    Conclusion

      The government requests that the Court sentence the defendants to a term of

imprisonment at the low end of the applicable Guideline range of 30 to 37 months, in

addition to restitution, forfeiture and supervised release.

                                               Respectfully submitted,

                                               JOHN R. LAUSCH, JR.
                                               United States Attorney

                                        By:    /s/ Barry Jonas
                                               BARRY JONAS
                                               MATTHEW EBERT
                                               NANI GILKERSON
                                               Assistant United States Attorneys
                                               219 South Dearborn Street, 5th Floor
                                               Chicago, Illinois 60604
                                               (312) 353-5300




                                           8
